Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20, 23-27 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 03/04/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2020 is withdrawn. Claims 21-22, directed to non-elected Species II, remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 21-22 directed to  a species non-elected without traverse.  Accordingly, claims 21-22 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 21- 22. 

REASONS FOR ALLOWANCE
Claims 1-20, 23-27 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a circuit, primarily, having … detector circuit configured to detect an electromagnetic field indicating a potential of a future electromagnetic event capable of damaging electrical equipment connected to a power grid, the electromagnetic field comprising at least one of an El or E2 component of an electromagnetic pulse (EMP) signal, and the future electromagnetic event including an E3 component of the electromagnetic pulse signal; a controller receiving an input from the detector circuit, the controller being included within a shielded enclosure and configured to generate an actuation signal output from the 
For claim 20, the prior art does not disclose or suggest a method of protecting a transformer electrically connected to a power grid, primarily, having: …  detecting, via a detection circuit, an electromagnetic field indicating a potential of an electromagnetic event capable of damaging electrical equipment, the electromagnetic field comprising at least one of an E l or E2 component of an electromagnetic pulse (EMIP) signal, and the future electromagnetic event including an E3 component of the electromagnetic pulse signal; in response to detecting the electromagnetic field at a detection circuit, sending an actuation signal from a controller positioned within a shielded enclosure, the actuation signal triggering a normally-closed switch to an open state, thereby electrically disconnecting the transformer from the power grid prior to arrival of the electromagnetic event capable of damaging electrical equipment.
For claim 23, the prior art does not disclose or suggest a circuit, primarily, having: … a detector circuit configured to detect an electromagnetic field indicating a potential of a future electromagnetic event capable of damaging electrical equipment connected to a power grid, the electromagnetic field comprising at least one of an El or E2 component of an electromagnetic pulse (EMP) signal, and the future electromagnetic event including an E3 component of the electromagnetic pulse signal; a controller receiving an input from the detector circuit, the controller being included within a shielded enclosure and configured to generate an actuation signal output from the controller to actuate one or more breakers in a region expected to be affected by the 
For claim 27, the prior art does not disclose or suggest a method of protecting electrical equipment electrically connected to a power grid, primarily, having: … detecting, via a detection circuit, an electromagnetic field indicating a potential of an electromagnetic event capable of damaging electrical equipment, the electromagnetic field comprising at least one of an El or E2 component of an electromagnetic pulse (EMP) signal, and the future electromagnetic event including an E3 component of the electromagnetic pulse signal; in response to detecting the electromagnetic field at a detection circuit, sending an actuation signal from a controller positioned within a shielded enclosure, thereby electrically disconnecting the electrical equipment from the power grid prior to arrival of the electromagnetic event capable of damaging the electrical equipment.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838